Citation Nr: 0033176	
Decision Date: 12/20/00    Archive Date: 12/28/00

DOCKET NO.  95-41 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

Entitlement to service connection for a dental condition for 
the purpose of obtaining outpatient dental treatment from the 
Department of Veterans Affairs (VA).

Entitlement to an effective date earlier than April 20, 1995, 
for the assignment of a 10 percent rating for 
neurodermatitis, eczema.

Whether a November 1972 RO rating decision contains CUE 
(clear and unmistakable error) for reducing the evaluation 
for neurodermatitis, eczema, from 10 to zero percent.

Entitlement to an increased evaluation for neurodermatitis, 
eczema, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from March 1963 to September 
1967.

This appeal comes to the Board of Veterans' Appeals (Board) 
from June 1995 and later RO decisions that denied service 
connection for a dental condition for the purpose of 
obtaining VA outpatient dental treatment, denied an increased 
(compensable) evaluation for the skin condition, and 
determined that there was no CUE in the November 1972 RO 
rating decision that reduced the evaluation for the skin 
condition from 10 to zero percent.  A December 1997 RO rating 
decision increased the evaluation for neurodermatitis from 
zero to 10 percent, effective from April 20, 1995.  The 
veteran then withdrew his appeal with the issue of 
entitlement to an increased evaluation for the skin 
condition, but appealed for an earlier effective date for the 
10 percent evaluation.

A May 2000 RO rating decision denied a new claim from the 
veteran for an increased evaluation for neurodermatitis, 
eczema, (rated 10 percent).  Correspondence from the veteran 
dated in June 2000 constitutes a notice of disagreement with 
this determination.  This matter will be addressed in the 
remand portion of this decision.

In October 1999, the Board denied a motion from the veteran 
to advance his case on the Board's docket.


FINDINGS OF FACT


1.  The veteran's current dental problems were not manifested 
in service or for many years thereafter and are not 
demonstrated to be attributable to an incident of service to 
include trauma therein.

2.  An unappealed March 1979 RO rating decision denied an 
increased (compensable) evaluation for the skin condition.

3.  On February 10, 1996, the veteran submitted a claim for 
increased compensation for the skin condition.

4.  Symptoms of the skin condition that warrant a compensable 
evaluation are not demonstrated prior to April 20, 1995, and 
correspondence from the veteran showing an intent to request 
a higher rating for the skin condition was not received after 
the unappealed March 1979 RO rating decision and prior to 
February 10, 1996 claim for an increased evaluation for this 
condition.

5.  The November 1972 RO rating decision, reducing the 
evaluation for the skin condition from 10 to zero percent, 
was supported by the evidence then of record.

6.  The appropriate statutory and regulatory provisions for 
the establishment of a higher rating for the skin condition 
were considered and correctly applied in the November 1972 RO 
rating decision.





CONCLUSIONS OF LAW

1.  The claim for service connection for a dental condition 
for the purpose of obtaining VA outpatient dental treatment 
is denied.  38 U.S.C.A. § 1712 (West 1991); 38 C.F.R.§§ 
3.381,3.382, 17.161.

2.  The criteria for an effective date earlier than April 20, 
1995, for the assignment of a 10 percent evaluation for 
neurodermatitis, eczema, are not met.  38 U.S.C.A. §§ 1155, 
5110 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.400, 4.7, 
4.118, Code 7806 (1999).

3.  The November 1972 RO rating decision, reducing the 
evaluation for the skin condition from 10 to zero percent, 
did not contain CUE.  38 C.F.R. § 3.105(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Dental Condition for the Purpose 
of Obtaining VA Outpatient Dental Treatment

The Board finds that all relevant evidence has been obtained 
with regard to the claim being considered in this section of 
the Board's decision as well as the claims discussed in 
sections II and III of this decision.  No further assistance 
is required to comply with VA's duty to assist him.  Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified at 38 U.S.C. A. § 
5103A.

Legal authority provides for various categories of 
eligibility for VA outpatient dental treatment, such as 
veterans having a compensable service-connected dental 
condition (Class I eligibility); veterans having a 
noncompensable service-connected dental condition provided 
that they apply for treatment within a certain time after 
service (Class II-eligibility); those having a noncompensable 
service-connected dental condition adjudicated as resulting 
from combat wound or other service trauma (Class II(a)-
eligibility); those who were prisoners of war (Classes II(b) 
and (c)); those whose dental condition is aggravating an 
associated service-connected disability (Class III or adjunct 
eligibility); those whose service-connected disabilities are 
rated as 100 percent disabling (Class IV-eligibility); those 
who are participating in a rehabilitation program under 
38 U.S.C.A. Chapter 31 (Class V-eligibility); and those who 
have a dental condition that is complicating authorized 
treatment for a medical condition (Class VI-eligibility).  
38 U.S.C.A. § 1712(a)(1) (West 1991 & Supp. 2000); 38 C.F.R. 
§ 17.161 (1999).

The authority specifically applicable to service connection 
for dental conditions and governing eligibility for 
outpatient dental treatment may be found at 38 U.S.C.A. 
§ 1712(a)(1) (noted above); 38 C.F.R. §§ 3.381, 3.382, and 
17.161 (noted above).  The significance of finding that a 
noncompensable service-connected dental condition is due to 
dental trauma, as opposed to other causes, is that VA 
provides perpetual dental treatment for dental conditions due 
to service trauma, whereas, other dental conditions related 
to service are typically subject to the limitations of one-
time treatment and timely application after service.  
38 C.F.R. § 17.161.  

The provisions of 38 C.F.R. §§ 3.381 and 3.382 outline the 
general criteria for establishing service connection for a 
dental condition for purposes of outpatient dental treatment 
and the evidence needed to establish service connection for 
such a condition.  Generally, the furnishing of treatment or 
prosthesis for noncompensable dental conditions during 
service will not be considered per se as aggravation of a 
dental condition shown to have existed prior to entrance into 
active service.  38 C.F.R. § 3.381(b).  The provisions of 
38 C.F.R. § 3.381 were revised and the provisions of 
38 C.F.R. § 3.382 removed, effective as of June 8, 1999, to 
clarify requirements for service connection of dental 
conditions and provides that VA will consider certain dental 
conditions service-connected for treatment purposes if they 
are shown in service after a period of 180 days.  64 Fed. 
Reg. 30392-30393 (June 8, 1999).  When regulations are 
changed during the course of the veteran's appeal, the 
criteria that are to the advantage of the veteran should be 
applied.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

A review of the record shows that service connection is 
currently in effect for residuals of laceration of the left 
wrist manifested by ulnar and median nerve palsy, rated 
50 percent; and neurodermatitis, eczema, rated 10 percent.

The veteran had active service from March 1963 to September 
1967.  Service medical records show that the veteran 
underwent a medical examination for separation from service 
in August 1967.  It was noted that he had dental defects that 
were remediable.  Service dental records show that the 
veteran received various dental treatment, including 
treatment in September 1967.  The service medical and dental 
records do not show that the veteran sustained dental trauma.

The post service records do not indicate the presence of 
dental problems until the 1990's.  Statements and testimony 
from the veteran in the 1990's are to the effect that he now 
has dental problems due to the placement of caps on his teeth 
in service and that this treatment in service constitutes 
dental trauma, and a statement from his mother is to the 
effect that there is no family history of dental problems.  
The term "service trauma" in the above statutory and 
regulatory provisions does not include the intended effects 
of treatment provided during the veteran's military service.  
VAOPGCPREC 5-97 (Jan. 1997 and correction dated in Feb. 
1997).  Nor has the veteran submitted medical evidence 
showing that his current dental conditions are the unintended 
effects of treatment in service.  His lay statements and 
testimony, and the lay statement of his mother is not 
sufficient to link his current dental problems to an incident 
of service.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In this case, there is no competent (medical or dental) 
evidence showing that the veteran is eligible for VA 
outpatient dental treatment based on dental trauma, Class II 
eligibility.  Nor is there competent evidence showing that he 
is eligible for VA outpatient dental treatment on any other 
basis.  Absent, objective evidence, medical or dental, 
showing the presence of the claimed disorder and an opinion, 
competent to link it to service, in a manner other than the 
intended effect of medical treatment provided therein, his 
claim for service connection for a dental condition for the 
purpose of obtaining VA outpatient dental treatment must be 
denied.


II.  Entitlement to an Effective Date Earlier than April 20, 
1995, for the Assignment of a 10 Percent Rating for 
Neurodermatitis, Eczema

A May 1972 RO rating decision granted service connection for 
neurodermatitis, eczema.  A 10 percent rating was assigned 
for this condition under diagnostic code 7806, effective from 
March 1972.

The veteran underwent a VA medical examination in November 
1972.  Examination of his skin showed a 3 centimeter healed 
superficial excoriated patch on his right leg.  The diagnosis 
was localized neurodermatitis.

The November 1972 RO rating decision reduced the evaluation 
for the neurodermatitis, eczema, under diagnostic code 7806, 
from 10 to zero percent, effective from February 1973.

The veteran underwent a VA medical examination in March 1979.  
He complained of a recurrent rash on his legs since 1966 that 
erupted and recurred approximately 3 times yearly.  
Examination of his skin showed several vascular residual 
patches on his lower legs.  No active disease was noted.  The 
diagnosis was residual pigmented macules of skin condition 
with no active disease.

An April 1979 RO rating decision confirmed the evaluation for 
the skin condition.  The veteran was notified in April 1979 
that the evidence did not warrant a change in the current 
evaluation of 10 percent for his skin condition.  He did not 
appeal this determination.  The zero percent rating for this 
condition remained unchanged until the December 1997 RO 
rating decision increased it to 10 percent, effective from 
April 20, 1995.

On February 10, 1996, the veteran submitted a claim for an 
increased rating for his service-connected skin condition.  
VA medical reports of the veteran's treatment for various 
conditions, including a skin condition, from 1993 to 1996 
were received in conjunction with the February 10, 1996 
claim.  These medical reports do not show symptoms of a skin 
condition warranting a compensable rating prior to a report 
of his treatment on April 20, 1995.  Nor does the record show 
the receipt of correspondence from the veteran after the 
unappealed March 1979 RO rating decision, denying an 
increased evaluation for the skin condition, and prior to the 
February 10, 1996 claim for an increased evaluation for this 
condition, indicating his intent to claim an increased rating 
for the service-connected skin condition.

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

Dermatitis will be rated analogous to eczema.  38 C.F.R. 
§§ 4.118, Codes 7817, 7819 (1972 and now).   Eczema with 
slight, if any, exfoliation, exudation or itching, if on a 
nonexposed surface or small area will be assigned a 
zero percent rating.  A 10 percent rating is warranted for 
eczema with exfoliation, exudation or itching and involvement 
of an exposed surface or extensive area.  A 30 percent 
evaluation requires constant exudation or itching, extensive 
lesions, or marked disfigurement.  A 50 percent evaluation 
requires ulceration or extensive exfoliation or crusting and 
systemic or nervous manifestations or exceptionally repugnant 
disfigurement.  38 C.F.R. § 4.118, Code 7806 (1972 and now).

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability has occurred, if application 
is received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If it is factually 
ascertainable that the disability increased within one year 
preceding the date of claim for the increased rating, the 
effective date of increased compensation will be the date the 
disability increased within that year.  38 C.F.R. 
§ 3.400(o)(2).  The Board may not consider evidence 
previously considered in a prior final decision on the same 
issue to establish an increased rating.  The Board may 
consider evidence previously considered in a prior final 
decision on the same issue in conjunction with later evidence 
for the purpose of determining an effective date.  Hazan v. 
Gober, 10 Vet. App. 511 (1997).

The March 1979 RO rating decision confirmed the zero percent 
rating for the neurodermatitis, eczema, that was in effect at 
that time.  While the April 1979 RO letter to the veteran in 
April 1979 erroneously notified him that a 10 percent rating 
for this condition was confirmed rather than a zero percent 
rating, this technical error did not affect the outcome of 
the case and did not constitute clear and unmistakable error.  
Bustos v. West, 179 F. 3d 1378 (Fed. Cir. 1999).  The veteran 
had been previously advised of the reduction in the 
evaluation for the skin condition from 10 to zero percent and 
the error should have been readily apparent to him.  Since he 
did not appeal the March 1979 RO rating decision it is final.  
38 U.S.C.A. § 7105, previously 4005, (West 1991).  The 
effective date for an increased evaluation based on an 
increased rating claim is based on the above noted statutory 
and regulatory provisions.

A longitudinal review of all the medical evidence in this 
case does not show symptoms of the service-connected skin 
conditions to warrant a compensable rating for this condition 
under diagnostic code 7806 during the year prior to February 
10, 1996, until April 20, 1995.  Nor does the evidence in the 
claims folders show receipt of correspondence from the 
veteran indicating his intent to claim an increased 
evaluation for the service-connected skin condition that was 
received after the unappealed March 1979 RO rating decision 
and prior to receipt of his claim on February 10, 1996 for an 
increased rating for this condition.

Accordingly, the Board finds that the effective date of April 
20, 1995, assigned for the 10 percent evaluation for 
neurodermatitis, eczema, by the RO, is proper.  The 
preponderance of the evidence is against the claim for an 
effective date earlier than April 20, 1995, for the 
assignment of a 10 percent evaluation for the skin condition, 
and the claim is denied.  Since the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


III.  Whether the November 1972 RO Rating Decision Contained 
CUE for Reducing the Evaluation for Neurodermatitis, Eczema, 
from 10 to Zero Percent

The veteran asserts that the November 1972 RO rating decision 
contained CUE for reducing the evaluation for his 
neurodermatitis, eczema, from 10 to zero percent because the 
symptoms of this skin condition clearly warrant the 
assignment of a compensable evaluation.  He also asserts that 
there was CUE in this RO rating decision for failing to 
consider the provisions of 38 C.F.R. § 3.344 (then and now).



The provisions of 38 C.F.R. § 3.344(a) and (b) are applicable 
in rating reductions for disabilities that have 
"stabilized" over a 5-year period or more.  In such cases, 
the evidence of record at the time of the reduction decision 
must demonstrate a sustained and material improvement based 
on the entire record of pertinent medical evidence.  Lehman 
v. Derwinski, 1 Vet. App. 339 (1991).  Moreover, if the 
evidence of record casts a doubtful shadow upon a reduction 
in the rating decision, then the proposed reduction will be 
suspended for one to two years until a reexamination is 
performed; the RO will re-interpret the record in light of 
the veteran's entire medical history, with emphasis upon the 
most recent history.  

With regard to the assertion that there was CUE in the 
November 1972 RO rating decision for failing to consider the 
provisions of 38 C.F.R. § 3.344, the 10 percent rating for 
the neurodermatitis, eczema, was effective from 1972 to 1973, 
well under 5 years; the skin condition is not a disability 
that was stabilized and unlikely to improved; and 
reexamination disclosing improvement warranted a reduction in 
the rating.  38 C.F.R. §§ 3.105(e), 3.344(c).

Previous determinations of the RO are final and binding, 
including decisions as to the degree of disability, and will 
be accepted as correct in the absence of CUE.  38 C.F.R. 
§ 3.105(a).  CUE is a very specific and rare kind of error; 
it is the kind of error, of fact or law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  To 
find CUE, the correct facts, as they were known at the time, 
must not have been before the adjudicator (a simple 
disagreement as to how the facts were weighed or evaluated 
will not suffice) or the law in effect at the time was 
incorrectly applied; the error must be undebatable and of a 
sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and a 
determination of CUE must be based on the record and law that 
existed at the time of the prior adjudication,  Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994); Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993); Russell v. Principi, 3 Vet. App. 310, 
313-314 (1992).

The medical evidence of record at the time of the November 
1972 RO rating decision consisted of a report of VA medical 
examination in November 1972 showing essentially a 
superficial skin patch of the right leg.  The evidence then 
of record did not clearly support the continuation of a 
10 percent rating for the skin condition under diagnostic 
code 7806.  Hence, the Board finds that the November 1972 RO 
rating decision, reducing the evaluation for the skin 
condition from 10 to zero percent, was supported by the 
medical evidence then of record.  

A review of the November 1972 RO rating decision shows that 
relevant medical evidence and applicable statutory and 
regulatory provisions were considered in the evaluation of 
the veteran's skin condition, and that the zero percent 
evaluation assigned for the skin condition was correct.  
Hence, the Board finds that the November 1972 RO rating 
decision may not be reversed or revised on the basis of CUE.



ORDER

The claim for service connection for a dental condition for 
purposes of VA outpatient dental treatment is denied.

An effective date earlier than April 20, 1995, for the 
assignment of a 10 percent rating for neurodermatitis, 
eczema, is denied.

The November 1972 RO rating decision, reducing the evaluation 
for neurodermatitis, eczema, from 10 to zero percent, did not 
contain CUE; the motion to revise or reverse that decision is 
denied.


REMAND

The May 2000 RO rating decision denied an increased 
evaluation for neurodermatitis, eczema, rated 10 percent.  
Correspondence from the veteran dated in June 2000 
constitutes a notice of disagreement with this determination.  
38 C.F.R. §§ 20.201, 20.300 (1999).  A review of the record 
indicates that the issue of entitlement to an increased 
evaluation for neurodermatitis, eczema, has not been made the 
subject of a statement of the case, and it should be.  
Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 
7 Vet. App. 398 (1995).  The Board may not address this issue 
until the veteran has been sent an appropriate statement of 
the case.  38 C.F.R. § 20.200 (1999); Smallwood v. Brown, 10 
Vet. App. 93, 97 (1997).

In view of the above, the case is REMANDED to the RO for the 
following action:

The RO should send the veteran and his 
representative an appropriate statement 
of the case on the issue of entitlement 
to an increased evaluation for 
neurodermatitis, eczema.  They should be 
advised to submit a substantive appeal, 
VA Form 9, within 60 days to complete the 
appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	R. E. Smith
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 



